United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-51010
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JIMMY DYRAL WOMACK,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:05-CR-35-1
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Jimmy Dyral Womack appeals his guilty-plea conviction and

sentence for being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).    The district

court imposed an enhanced sentence of 300 months of imprisonment

under § 924(e)(1).    Womack argues that § 924(e)'s treatment of

prior violent felony and serious drug offense convictions as

sentencing factors rather than elements of the offense is




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51010
                                -2-

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).

     Womack's constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Womack contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Womack

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     The judgment of the district court is AFFIRMED.